                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



BOARD OF TRUSTEES,SHEET METAL
WORKERS'NATIONAL PENSION FUND,

       Plaintiff,

V.                                                          l:19-cv-165(LMB/IDD)

FRANK TORRONE & SONS,INC.
doing business as
Torrone Signs

       Defendant.



                                             ORDER


       On July 22,2019,a magistrate judge issued a Report and Recommendation ("Report"), in

which he recommended that a defaultjudgment in the total amount of$704,759.74, consisting of

$555,519.98 in delinquent payments; $34,042.52 in accrued interest; $111,103.99 in liquidated

damages; $3,145.00 in attorney's fees; and $948.25 in costs be recovered by the plaintiff. The

Report placed the parties on notice that any objections had to be filed within fourteen(14)days

of receipt ofthe Report and that failure to file timely objections waived appellate review of any

judgment based on the Report. As of August 13, 2019, no objections have been filed.

       A review ofthe Report, case file, and plaintiffs Motion for Default Judgment vrith its

attachments, accurately states the relevant facts and law. Therefore, the findings and conclusions

ofthe Report are adopted as the Court's findings and conclusions. On this basis plaintiffs

Motion for Default Judgment[Dkt. No.6] is GRANTED,and it is hereby

       ORDERED that the plaintiffs proposed Judgment and Order will be entered.
